Citation Nr: 9933961	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-10 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


REMAND

The veteran served on active duty from January 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his March 4, 1997, VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a hearing before a Member of 
the Board at a local VA office.  Thereafter, by communication 
dated on March 16, 1997, the veteran requested that he be 
scheduled for a hearing before a Hearing Officer at the RO.  
However, he did not withdraw his request for a hearing before 
a Member of the Board.  

A July 8, 1998, communication from the veteran's father 
reflects that, as of the date of that statement, the veteran 
was incarcerated and requested that his claim be put on hold 
until he was released and able to pursue his appeal.  

A VA Form 119, Report of Contact, was received at the Board 
by facsimile on December 1, 1999.  This communication 
reflects that an individual at the Texas Department of 
Correction stated that the veteran was released on February 
16, 1999.

Accordingly, inasmuch as the veteran has not withdrawn his 
request for a hearing before a Member of the Board and he is 
not presently incarcerated, the Board finds that a remand to 
afford the veteran an opportunity for such a hearing is 
warranted.

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), the Board is herein remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

As a result, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


